Citation Nr: 1601283	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  13-030186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for Frey's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the U.S. Army from December 1950 to April 1955.

This appeal to the Board of Veterans' Appeals (Board) originates from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, the Board issued a decision that granted a 10 percent rating, but no higher, for Frey's Syndrome.  The Veteran appealed the decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  Following the filing of a Joint Motion for Remand (JMR), the Court issued an Order in October 2015 that granted the JMR1.  See CAVC Decision received October 22, 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR notes that the portion of the statement of the case (SOC) that lists the evidence includes records from the Social Security Administration (SSA) dated March 6, 2912, but there is no mention of these records in the body of the decision.  The JMR also pointed out that the Board's January 2015 decision indicated all development was completed, but made no reference to the SSA records, and added that the record on appeal does not contain these records.  It was therefore unclear if the records were associated with the file at the time of the Board's decision.

The Board notes that the documents do not show SSA records were either requested or submitted by the Veteran, and they still have not been associated with the file.  Consequently, development is needed to determine if such records even exist and, if so, they should be obtained and added to the file.

Since the matter is being remanded, copies of ongoing VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record copies of VA treatment records since January 7, 2013.

2.  Obtain copies of all decisions and medical treatment records considered in making their determinations, and associate them with the Veteran's claims file.  A negative reply is needed and must be documented if these records do not exist or are otherwise unavailable.

3.  Undertake any additional development deemed necessary after the actions requested above are completed.

4.  Finally, readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



1 The Board notes that the Court's order erroneously referred to the JMR as a Joint Motion for Partial Remand. The JMR referred to the issue on appeal as entitlement to an increased (compensable) rating for Frey's Syndrome, however the Board granted a 10 percent rating in the January 2015 decision. The Board interprets the language in the JMR to be remanding the issue of entitlement to an increased rating for Frey's Syndrome.
---------------

------------------------------------------------------------

---------------

------------------------------------------------------------


